                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:20-CV-178-KBD-DSC

 CASSIE WOODLIEF,                              )
                                               )
                Plaintiff,                     )
                                               )    FEDERAL EVIDENCE RULE 502(d)
 v.                                            )        PROTECTIVE ORDER
                                               )
 FMS ENTERPRISES USA, INC.,                    )
                                               )
                   Defendant.                  )

       The Parties have jointly moved the Court pursuant to Rule 502(d) of the Federal Rules of

Evidence, as well as Local Rule 7.1, for entry of a Stipulated Consent Protective Order pursuant

to Rule 502(d) concerning the production of privileged or work-product protected documents

and information.

       UPON GOOD CAUSE SHOWN, IT IS HEREBY ORDERED THAT:

       1.     The production of privileged or work-product protected documents, electronically

stored information (“ESI”) or information, whether inadvertent or otherwise, is not a waiver of

the privilege or protection from discovery in this case or in any other federal, state, or

administrative proceeding. This Order shall be interpreted to provide the maximum protection

allowed by Federal Rule of Evidence 502(d).

       2.     Nothing contained herein is intended to or shall serve to limit a party’s right to

conduct a review of documents, ESI or information (including metadata) for relevance,

responsiveness and/or segregation of privileged and/or protected information before production.




      Case 5:20-cv-00178-KDB-DSC Document 10 Filed 03/22/21 Page 1 of 2
SO ORDERED.

                        Signed: March 22, 2021




                               Page 2

Case 5:20-cv-00178-KDB-DSC Document 10 Filed 03/22/21 Page 2 of 2
